April 15, 2013 Board of Trustees Aquila Narragansett Tax-Free Income Fund 380 Madison Avenue Suite 2300 New York, NY 10017 Dear Trustees: As you are aware, since the inception of Aquila Narragansett Tax-Free Income Fund (formerly known as Narragansett Insured Tax-Free Income Fund) (the “Fund”), Aquila Management Corporation and now Aquila Investment Management LLC, has sought to continually provide the Fund’s shareholders with a competitive return.To accomplish this, we have voluntarily waived our fees and, in the past, reimbursed the majority of the Fund’s expenses. This letter serves to notify you that Aquila Investment Management LLC contractually agrees to waive fees and/or reimburse expenses to the extent necessary to limit the Fund’s total operating expenses for the Class A Shares to 0.83 of 1% (with similar caps for the other share classes) for the period beginning April 15, 2013 and ending on September 30, 2014.As with prior contractual expense caps, this contractual cap has been based upon the average of all single state municipal bond funds tracked by Strategic Insight. Sincerely, Diana P. Herrmann President and Chief Executive Officer
